Citation Nr: 0736194	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1963 until July 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

The veteran has also perfected an appeal with respect to the 
issues of entitlement to service connection for diabetes 
mellitus, a prostate and kidney disorder,  hypertension, and 
sarcoidosis.  At his September 2007 hearing before the 
undersigned, the veteran withdrew his prostate claim.  The 
diabetes, kidney, and hypertension claims remain in appellate 
status but will not be decided in the instant decision.  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, No. 
04-491 (U.S. Vet. App. August 16, 2006), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas and the matter is presently on 
appeal.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.  

In the present case, the veteran has presented evidence 
supporting a claim that his kidney condition is secondary to 
his diabetes mellitus.  Therefore, the Board finds that the 
veteran's kidney and diabetes claims are inextricably 
intertwined.  Accordingly, no action will be taken on the 
kidney claim until the Haas stay is lifted.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (holding that two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  Similarly, no action will 
presently be taken with respect to the veteran's hypertension 
claim because the veteran is contending that such disability 
is due to Agent Orange exposure.  It appears that the 
sarcoidosis claim is also based on contentions of Agent 
Orange exposure.  Although hypertension and sarcoidosis are 
not presumptive conditions with respect to herbicide claims, 
the question of whether service off the waters of Vietnam 
constitutes in-country service is still relevant because it 
will impact the probative value of nexus evidence on those 
issues.  

It is also noted that the veteran's notice of disagreement 
raised claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Those claims have not 
been adjudicated and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The competent evidence does not contain a diagnosis of 
PTSD that conforms to 
the Diagnostic and Statistical Manual, Fourth Edition (DSM-
IV).

2.  The evidence of record does not demonstrate that the 
veteran engaged in combat with the enemy. 

3.  The evidence of record does not verify any claimed in-
service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2004 and August 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran of the law pertaining to disability ratings and 
effective dates.  However, because the instant decision 
denies the veteran's claims, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
appropriate notice was issued prior to the unfavorable AOJ 
decision that is the basis of this appeal.  As such, the 
timing requirements under Pelegrini have been met.  



Duty to assist

With regard to the duty to assist, it is noted that, after 
several exhaustive searches, the veteran's service medical 
records are unavailable.  Given the absence of such records, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)(the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).  

Further regarding the duty to assist, the claims file 
contains the veteran's reports of VA and private post service 
treatment and examination.  Additionally, medical texts and 
Navy archival information, as well as internet stories from 
crewman of the U.S.S. Oxford, are associated with the record.  
The claims file also includes the veteran's statements in 
support of his claim, to include testimony provided at a 
September 2007 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

It is also observed that the veteran has not been afforded 
medical examinations with respect to his claim.  In this 
regard, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In the present case, the evidence of record reveals no 
documented treatment for a psychiatric disorder until many 
years following service.  Moreover, the veteran has not 
endorsed a continuity of psychiatric symptomatology since 
discharge from service.  For these reasons, the Board finds 
that an examination is not necessary here.

The Board further finds that additional stressor development 
is not required regarding the veteran's contention that the 
U.S.S. Oxford was engaged in firefights.  He was requested to 
provide approximate dates and other specific details of his 
claimed stressors on multiple occasions, and failed to do so.  
In this regard, the Court has held that the duty to assist is 
not a one-way street. If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, it is not 
found that additional efforts are required under the VCAA.  
Indeed, based on the veteran's inability or unwillingness to 
provide specific stressor information in response to past 
requests, it appears further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  In order to establish service 
connection for PTSD, the evidence of record must include a 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

At the outset, the Board notes that the competent evidence of 
record does not contain a diagnosis of PTSD that conforms to 
DSM-IV guidelines.  Indeed, VA and private psychiatric 
treatment notes dated in 2004 merely reflect care for PTSD 
symptoms.  A March 2004 clinical record indicated that future 
sessions were needed to rule out PTSD.  No other evidence of 
record shows a definitive diagnosis of PTSD.  

Based on the foregoing, the veteran's claim must be denied.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Moreover, even if the veteran had a valid 
diagnosis of PTSD diagnosis, a grant of service connection 
would still not be warranted, for the reasons discussed 
below.

In the present case, the evidence fails to verify any claimed 
in-service stressor.  In reaching this conclusion, the Board 
calls attention to Zarycki v. Brown, 6 Vet. App. 91 (1993).  
In Zarycki, the United States Court of Appeals for Veterans 
Claims (Court) set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in solidifying a claim for 
service connection for PTSD.  The Court noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In the present case, the veteran submitted a form entitled 
"Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder."  However, other than 
indicating that he served on the U.S.S. Oxford from 1963 to 
1965 and the U.S.S. Tolovana from 1965 to 1967, he did not 
allege any specific in-service stressors.  He did provide 
some stressor information at his September 2007 hearing 
before the undersigned.  At that time, he explained that a 
sister ship had been captured off the Straits of Gibraltar.  
The event served to remind him that his ship was not equipped 
to do battle.  He also stated that there were firefights 
every night, and planes flying overhead.  In those moments he 
felt that he was going to die.  He 
also witnessed an aircraft flying nearby carrying prisoners 
of war.  

The Board again notes that, if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

The evidence of record does not support the conclusion that 
the veteran engaged in combat with the enemy.  Indeed, he is 
not in receipt of any awards or decorations reflective of 
combat, such as the Purple Heart or Combat Infantry Badge.  
Moreover, the veteran's DD-214 indicates that the civilian 
occupation related to his military duties was that of a sales 
clerk.  As the veteran explained at his September 2007 
hearing, he managed a store on the U.S.S. Oxford.  

It is acknowledged that "conclusive evidence" of combat 
participation may also be established by "other supportive 
evidence" that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  See Zarycki, supra.    The 
Board finds the term "other supportive evidence" is unclear 
as to the limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, however, the case law 
from the Court would preclude the use of the claimant's own 
assertions as "other supporting evidence," nor would post-
service medical evidence suffice as "other supporting 
evidence."  To the extent that the term "other supporting 
evidence" in this context could consist of service department 
records, the Board finds that there are no service department 
medical or administrative records to establish that the 
claimant was in a plane crash, ship sinking, explosion, rape 
or assault, or had duty on a burn ward or in a graves 
registration unit.  Thus, the Board finds that the record 
does not contain "conclusive evidence" that the veteran 
"engaged in combat with the enemy."

As noted previously, where the record, as here, fails to 
establish that the veteran engaged in combat with the enemy, 
the veteran's lay statements as to in-service stressors 
cannot be accepted without further corroboration through 
independent evidence.  Doran, 6 Vet. App. at 288-89.  

In the present case, the veteran's alleged stressors are not 
of the type that can be verified.  For example, it is not 
possible to verify his sighting of an aircraft carrying 
prisoners of war.  Moreover, while he noted that the U.S.S. 
Gibraltar had been captured, he did not experience this 
event, which occurred in the Straits of Gibraltar.  The Board 
also acknowledges his contentions of firefights.  However, 
the veteran provided no detail as to the approximate dates of 
these firefights, or the name of specific ships that had 
fired upon the U.S.S. Oxford.  Without more specific 
information, this stressor is not verifiable.  Again, the 
veteran was asked to provide specific stressor information 
and failed to do so.  Finally, while the veteran contends 
that he feared he was going to die, this was based on events 
that could potentially happen, rather than on any immediate 
event experienced by the veteran.  For example, he stated at 
his September 2007 hearing that he felt fear when planes flew 
overhead.  However, he did not allege that such planes 
attacked his ship, only that in theory they could have.  Of 
course in these instances there is no traumatic event to 
verify.  

In conclusion, then, the evidence of record fails to 
demonstrate a current diagnosis of PTSD and further fails to 
establish an in-service stressful event.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Service connection for PTSD is denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


